Case: 16-15364    Date Filed: 09/26/2017   Page: 1 of 23


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-15364
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:14-cv-00845-RBD-DAB

ARMANDA COLES,

                                                             Plaintiff - Appellant,

                                     versus

POST MASTER GENERAL
UNITED STATES POSTAL SERVICES,

                                                            Defendant - Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                              (September 26, 2017)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Armanda Coles, a longtime United States Postal Service (“USPS”)

employee, sued the Postmaster General under Title VII of the Civil Rights Act of
             Case: 16-15364     Date Filed: 09/26/2017   Page: 2 of 23


1964, 42 U.S.C. § 2000e-2 et seq., and the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. § 621 et seq., on race and age discrimination, retaliation, and

hostile work environment theories. She asserted that the Postmaster discriminated

against her by twice terminating her, urging her (but not her white or under-40

coworkers) to retire, giving her unfavorable work assignments, shouting at her,

improperly searching her vehicle, investigating her absences, and warning her that

her job assignment would be eliminated. The district court granted the Postmaster

summary judgment as to each of Coles’s claims. Having thoroughly reviewed the

record, we affirm.

                       I.     FACTUAL BACKGROUND

      Coles, an African American woman over the age of forty, began working as

a mail handler for USPS in 1986. Since 1990, she has worked at USPS’s mid-

Florida postal plant. Coles became eligible for retirement in or around 1995, after

thirty years of federal service. USPS terminated Coles in 1999, ostensibly for

taking medical leave without prior approval, and then again in 2005, for reasons

that the record does not fully explain. Each time, Coles appealed to the Merit

Systems Protection Board (“MSPB”), which reinstated her, and filed complaints

with USPS’s Equal Employment Opportunity Office (“EEO complaints”) alleging




                                         2
                  Case: 16-15364        Date Filed: 09/26/2017       Page: 3 of 23


racial discrimination—one in 1999 and two in 2005.1 The dispositions of these

prior EEO complaints are not apparent from the record.

       Shortly after Coles’s 2005 reinstatement, USPS’s Human Resources

personnel sent her two notices informing her of her eligibility to retire. Coles

requested that USPS stop sending her these notices unless it was sending them to

all retirement-eligible employees, and the notices ceased. Several other USPS

employees eligible for retirement, including a white man named Chip Shron, did

not receive similar notices.

       Within USPS, mail handlers bid for their preferred job assignments, which

were meted out according to seniority. At all relevant times, Coles’s bid

assignment was “Spurs Cancellation/010/Other Duties As Assigned.” Doc. 31-2 at

3. 2 The “010” designation refers to the plant’s arrival and cancellation function.

“Spurs” referred to “small parcels and rolls”; working the spurs belt entailed

manually processing packages too big or awkwardly shaped to process by

machine. Fernando Aguilar, manager of distribution operations at the mid-Florida

plant and Coles’s direct supervisor from 2009 to 2015, was responsible for

assigning Coles other necessary duties. Most days, too little spurs processing work


       1
         Whether Coles’s second termination, as well as her associated MSPB appeal and one or
both of her associated EEO complaints, occurred in 2004 or 2005 is not entirely clear from the
record. We assume all relevant events occurred in 2005, but whether these events took place in
2004 or 2005 is immaterial to the disposition of Coles’s claims.
       2
           All citations to “Doc. _” refer to numbered entries on the district court docket.

                                                   3
             Case: 16-15364     Date Filed: 09/26/2017   Page: 4 of 23


had accumulated by the time Coles began her shift to justify having her perform

spurs duties. When too little spurs work was available, Aguilar would often assign

Coles to work the culling belt, which involved interacting with a conveyor belt;

Coles disliked culling belt duties due to her motion sickness. All employees at

Coles’s plant occasionally were assigned culling belt duties when they did not have

other work to do. Coles was assigned to work the culling belt over 100 times. On

one occasion, she told Aguilar that she wished to file a grievance with her union

steward over her culling belt assignments. Aguilar began to shout at Coles, telling

her he could make her work wherever he wanted. Aguilar asserted that he was

raising his voice to be heard over nearby machines, although he and Coles were in

a quiet location within the plant. According to Coles, Aguilar never shouted at a

white, Hispanic, or under-40 mail handler.

      In 2012, Dorothea Reda, Aguilar’s manager and the USPS official who had

made the decision to terminate Coles in 2005, received a notification from Human

Resources that a USPS employee had been observed selling snacks and beverages

at the plant, in violation of the Randolph-Sheppard Act, 20 U.S.C. § 107 et seq.

The employee in question was described as a “stocky black woman,” Doc. 31-5 at

3, who drove a silver Mercedes station wagon and frequently parked in a

handicapped space. No employee at the mid-Florida plant but Coles matched that

description. Reda requested that Aguilar investigate the matter. Aguilar

                                         4
             Case: 16-15364     Date Filed: 09/26/2017   Page: 5 of 23


confronted Coles, who denied the misconduct. Reda and Aguilar located and

searched a champagne or beige-colored Mercedes SUV, which belonged to Coles,

in a handicapped parking space in the employee parking lot. Reda and Aguilar,

who had not received Coles’s permission to search the vehicle, looked into the

SUV’s windows. They denied searching inside the vehicle, but two witnesses

observed a USPS manager open the trunk of Coles’s SUV and then shut it. No

contraband was found in Coles’s vehicle, and she was not found to have acted

improperly. No other mail handler’s vehicle was searched.

      USPS regulations require regular attendance of employees. Coles was

absent without excuse on four occasions within a 30-day period during May and

June 2012. Coles acknowledged her absences, but asserted that she had submitted

paperwork to receive medical leave. A week after Aguilar shouted at Coles, he

administered an investigative interview questionnaire to Coles concerning her

unscheduled absences. Coles did not explain her absences to Aguilar, instead

asserting her “right to remain silent.” She was not disciplined for her absences.

      USPS’s regional management decided to reorganize Florida mail processing

operations. Several months after the vehicle search incident, Coles’s union

president, Felix Rodriguez, informed Coles that Reda had told him Coles’s bid

assignment would be abolished. Coles and several other mail handlers asked

Aguilar whether the 010 operation would be moved to a different plant. Aguilar

                                          5
              Case: 16-15364     Date Filed: 09/26/2017    Page: 6 of 23


told them that to the best of his knowledge, the 010 operation would be relocated.

The plant’s entire 010 operation, consisting of about fifteen to thirty employees,

ultimately was relocated to Orlando in 2013. Due to her seniority, however, Coles

was able to select a new bid assignment at the plant.

      Coles filed an EEO complaint, which resulted in a ruling favorable to the

Postmaster. The Equal Employment Opportunity Commission affirmed and

notified Coles that she had 90 days to file a suit in the district court. Coles then

filed a complaint against the Postmaster in the district court, raising claims of

disparate treatment, retaliation, and hostile work environment. The district court

granted the Postmaster’s motion for summary judgment as to all counts. Coles

moved to alter or amend the judgment, arguing that the district court, in granting

the Postmaster summary judgment on her retaliation claim, had erred in requiring

her to establish a prima facie case and in applying too stringent a standard in

determining whether she had suffered an adverse employment action. The district

court rejected Coles’s first argument but agreed that it had erred with respect to its

adverse employment action analysis. It nonetheless declined to alter its judgment,

concluding that even if Coles had established a prima facie case of retaliation, she

had failed to show that the Postmaster’s given reasons for these adverse actions

against her were pretextual. Coles timely appealed.




                                           6
              Case: 16-15364      Date Filed: 09/26/2017    Page: 7 of 23


                         II.    STANDARD OF REVIEW

      Summary judgment is appropriate if there is no genuine issue of material

fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). We review de novo a district court’s grant of summary judgment, viewing

the record and drawing all reasonable inferences in the light most favorable to the

non-movant. Weeks v. Harden Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002).

“[A]n affidavit stating only that the affiant ‘believes’ a certain fact exists is

insufficient to defeat summary judgment by creating a genuine issue of fact about

the existence of that certain fact.” Pace v. Capobianco, 283 F.3d 1275, 1278-79

(11th Cir. 2002). We may affirm a district court’s judgment on any ground that the

record supports, even if the district court did not rely on or even consider that

argument. Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).

      A party must file a motion to alter or amend a judgment no later than 28

days after the entry of judgment. Fed. R. Civ. P. 59(e). We review a district

court’s decision on whether to alter or amend judgment for abuse of discretion.

Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1343 n.20 (11th Cir. 2010).

“[T]he only grounds for granting a Rule 59 motion are newly-discovered evidence

or manifest errors of law or fact. A Rule 59(e) motion cannot be used to relitigate

old matters, raise argument or present evidence that could have been raised prior to




                                            7
               Case: 16-15364       Date Filed: 09/26/2017       Page: 8 of 23


the entry of judgment.” Id. at 1344 (alterations and internal quotation marks

omitted).

                                     III.   ANALYSIS

       Seven distinct episodes involving Coles and USPS are relevant to the Title

VII and ADEA analysis that follows: the (1) vehicle search, (2) investigative

interview, (3) culling belt assignments, (4) prior terminations, (5) retirement

reminders, (6) shouting incident, and (7) bid elimination warning.

A.     Coles Failed to Show She Suffered an Adverse Employment Action.

       Coles argues the district court erred in granting summary judgment to the

Postmaster as to her race- and age-based employment discrimination claims. To

establish a prima facie case of employment discrimination, a plaintiff must show

she suffered an adverse employment action. Coles argues that the Postmaster’s

search of her vehicle, investigative interview relating to her absences, and

assignments of culling belt work, whether taken individually or collectively, were

adverse employment actions. 3 These acts, although viewed in the light most

favorable to Coles, do not rise to that level. The district court thus properly

determined that Coles had not established her prima facie case.



       3
         Coles does not argue that the prior terminations, retirement reminders, bid elimination
warning, or shouting incident constituted race- or age-based discrimination, and so has
abandoned those arguments. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th
Cir. 2014).

                                               8
              Case: 16-15364     Date Filed: 09/26/2017   Page: 9 of 23


      An employer may not “discriminate against any individual with respect to

h[er] compensation, terms, conditions, or privileges of employment, because of

such individual’s race.” 42 U.S.C. § 2000e-2(a)(1). “All personnel actions

affecting employees . . . in the United States Postal Service” likewise “shall be

made free from any discrimination based on race.” Id. § 2000e-16(a). An

employer may not “discriminate against any individual with respect to h[er]

compensation, terms, conditions, or privileges of employment, because of such

individual’s age.” 29 U.S.C. § 623(a)(1).

      We analyze race discrimination claims based on circumstantial evidence

under the familiar McDonnell Douglas framework. See McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973). To succeed, a plaintiff must first prove her prima

facie case by showing that “(1) [s]he is a member of a protected class; (2) [s]he

was qualified for the position; (3) [s]he suffered an adverse employment action;

and (4) [s]he was replaced by a person outside h[er] protected class or was treated

less favorably than a similarly-situated individual outside h[er] protected class.”

Maynard v. Bd. of Regents of Div. of Univs. of Fla. Dep’t of Educ. ex rel. Univ. of

S. Fla., 342 F.3d 1281, 1289 (11th Cir. 2003). Should the plaintiff succeed in

making her prima facie case, “the burden of production shifts to the employer . . .

to introduce evidence of some legitimate, nondiscriminatory reason for its

employment decision.” Kidd v. Mando Am. Corp., 731 F.3d 1196, 1202 (11th Cir.

                                          9
             Case: 16-15364     Date Filed: 09/26/2017   Page: 10 of 23


2013) (internal quotation marks omitted). The plaintiff must then show the

employer’s given reason is pretextual. Id.

      We also use McDonnell Douglas’s framework to evaluate age discrimination

claims based on circumstantial evidence. Damon v. Fleming Supermarkets of Fla.,

Inc., 196 F.3d 1354, 1358 (11th Cir. 1999). To prove her prima facie case of age

discrimination, a plaintiff must show she was (1) “a member of the protected group

of persons between the ages of forty and seventy;” (2) “subject to adverse

employment action;” (3) replaced by or passed over for “a substantially younger

person;” and (4) “qualified to do the job for which she was rejected.” Id. at 1359.

The defendant can then offer a legitimate non-discriminatory reason for its action,

which the plaintiff may then seek to rebut as pretextual. Id. at 1361.

      An “adverse employment action” under Title VII is “a serious and material

change in the terms, conditions, or privileges of employment.” Davis v. Town of

Lake Park, 245 F.3d 1232, 1239 (11th Cir. 2001). The ADEA’s test for “adverse

employment action” is the same. See Trask v. Sec’y, Dep't of Veterans Affairs,

822 F.3d 1179, 1193-94 (11th Cir. 2016). Although Title VII and the ADEA do

“not require proof of direct economic consequences in all cases, the asserted

impact cannot be speculative and must at least have a tangible adverse effect on the

plaintiff’s employment.” Davis, 245 F.3d at 1239. “[T]he employee’s subjective

view of the significance and adversity of the employer’s action is not controlling;

                                         10
               Case: 16-15364       Date Filed: 09/26/2017       Page: 11 of 23


the employment action must be materially adverse as viewed by a reasonable

person in the circumstances.” Id.

       The Postmaster’s actions did not amount, individually or collectively, to an

adverse employment action against Coles.4 The one-time search of Coles’s vehicle

may have caused her personal distress, but it did not result in any disciplinary

action against her or otherwise cause her to experience any “serious and material

change in the terms, conditions, or privileges of [her] employment.” Davis,

245 F.3d at 1239. Indeed, as Coles acknowledged during her deposition, the terms

and conditions of her employment with USPS allowed Reda and Aguilar to inspect

her vehicle without her consent. The search thus was consistent with the terms and

conditions of her employment, not a change to them.

       Nor did the investigative interview constitute adverse employment action.

Coles faced no discipline arising out of the interview. Although the Postmaster

placed the interview into Coles’s personnel file, Coles offers no evidence beyond

mere “speculati[on],” id., that this adversely affected her position. Indeed, she



       4
          In determining whether a plaintiff has made out a prima facie case at the summary
judgment stage, we consider “the total weight” of the complained-of actions “collectively.”
Shannon v. Bellsouth Telecomms., Inc., 292 F.3d 712, 716 (11th Cir. 2002) (internal quotation
marks omitted). Coles argues the district court erred in failing to consider the Postmaster’s
behavior collectively. In fact, the district court, citing Shannon, determined that “[e]ven
considering the [a]lleged [d]iscriminatory [a]cts collectively, . . . no reasonable jury could
conclude that [Coles] suffered an adverse employment action.” Doc. 35 at 6. Coles’s contention
that the district court erred in failing to consider the Postmaster’s conduct collectively thus is
meritless.

                                               11
             Case: 16-15364      Date Filed: 09/26/2017   Page: 12 of 23


acknowledged during her deposition that the interview has had no adverse impact

on her promotional opportunities.

      Coles’s culling belt assignments did not amount to adverse employment

action either. Aguilar’s undisputed testimony shows that all USPS employees

were required to work the culling belt from time to time, that there often was too

little accumulated spurs belt work at the start of Coles’s shift for Coles to perform

spurs duties, and that as a result Coles frequently had time to perform other duties.

Coles conceded that there often was little spurs belt work for her to complete at the

start of her shift. Her bid assignment, which included “Other Duties As Assigned,”

Doc. 31-2 at 3, contemplated that Coles might be assigned work beyond the spurs

belt. She suggests that being required to work the culling belt violated her union

agreement, but identifies no evidence as to this claim, much less evidence

sufficient to create a genuine issue of material fact.

      The vehicle search, investigative interview, and culling belt assignments,

taken individually or collectively, were not adverse employment actions. As such,

she has failed to establish a prima facie case of race- or age-based discrimination.

      Coles argues that because the McDonnell Douglas framework “is not, and

never was intended to be, the sine qua non for a plaintiff to survive a summary

judgment motion in an employment discrimination case,” Smith v. Lockheed-

Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011), she was not required to show

                                           12
               Case: 16-15364       Date Filed: 09/26/2017      Page: 13 of 23


that she suffered an adverse employment action to defeat summary judgment.

Although a “plaintiff’s failure to produce a comparator does not necessarily doom

the plaintiff’s case,” and a “plaintiff will always survive summary judgment if

[s]he presents circumstantial evidence that creates a triable issue concerning the

employer’s discriminatory intent,” id., we have never suggested that a plaintiff can

survive summary judgment without any evidence that she experienced any adverse

employment action at all. Allowing a plaintiff to go beyond the McDonnell

Douglas framework to prove her employer’s discriminatory intent does not abolish

the requirement that the plaintiff have suffered an adverse employment action.

       For these reasons, the district court did not err in granting the Postmaster

summary judgment as to Coles’s race- and age-based discrimination claims. 5

B.     Coles Waived Her Argument That the Postmaster’s Actions Were a
       Pretext for Retaliation.

       Coles argues that the district court erred in determining, with respect to her

race- and age-based retaliation claims, that the Postmaster’s given reasons for her

actions were not pretextual. She failed to raise this argument before the district

court, however, and offers no reason why we should excuse that failure. Coles has

thus waived her pretext argument.



       5
         Because we conclude that Coles failed to establish a prima facie case of race- or age-
based employment discrimination, we need not consider whether the Postmaster’s given reasons
for taking actions against her were pretextual.

                                              13
             Case: 16-15364     Date Filed: 09/26/2017    Page: 14 of 23


      An employer may not discriminate against an employee “because [s]he has

opposed any practice made an unlawful employment practice by [Title VII]” or

“made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under [Title VII].” 42 U.S.C. § 2000e-3(a).

“The ADEA federal-sector provision was patterned directly after Title VII’s

federal-sector discrimination ban” and bars retaliation against federal employees

“based on the filing of an age discrimination complaint.” Gomez-Perez v. Potter,

553 U.S. 474, 479, 487 (2008) (internal quotation marks omitted). “The burden of

proof in Title VII retaliation cases is governed by the framework established in

McDonnell Douglas.” Goldsmith v. City of Atmore, 996 F.2d 1155, 1162-63 (11th

Cir. 1993). “[T]o prevail, the plaintiff must first establish a prima facie case by

showing (1) statutorily protected expression, (2) adverse employment action, and

(3) a causal link between the protected expression and the adverse action.” Id.

The defendant then “may come forward with legitimate reasons for the

employment action to negate the inference of retaliation.” Id. “[T]he plaintiff then

bears the burden of proving . . . that the reasons offered by the defendant are

pretextual.” Id.

      The Postmaster argued in her motion for summary judgment that even if

Coles could make out a prima facie case of race- or age-based retaliation, she had a

legitimate, non-discriminatory reason for each challenged act, and Coles could not

                                          14
             Case: 16-15364      Date Filed: 09/26/2017    Page: 15 of 23


establish pretext. In her response to the Postmaster’s motion, Coles laid out

boilerplate law on pretext but did not argue that the Postmaster’s explanations for

her actions were a pretext for discrimination. Nor did she raise this argument

before the district court at any other time. Coles abandoned her pretext argument

in the district court by offering mere “passing references to it . . . without

supporting arguments.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681

(11th Cir. 2014). We “generally will not consider a legal issue or theory unless it

was presented to the trial court.” Dean Witter Reynolds, Inc. v. Fernandez, 741

F.2d 355, 360 (11th Cir. 1984).

      We may exercise discretion to consider an abandoned argument under

“certain exceptional circumstances,” id., but Coles has failed to show that any such

exception applies here. She was represented by counsel in the district court, a fact

that weighs against allowing her to raise her pretext argument for the first time on

appeal. Roofing & Sheet Metal Servs., Inc. v. La Quinta Motor Inns, Inc., 689 F.2d

982, 990 (11th Cir. 1982). Coles has thus abandoned the argument. Because the

district court’s pretext determination was an independent ground for granting the

Postmaster summary judgment on Coles’s retaliation claims, we affirm. See

Sapuppo, 739 F.3d at 680 (“When an appellant fails to challenge properly on

appeal one of the grounds on which the district court based its judgment, [s]he is




                                           15
              Case: 16-15364     Date Filed: 09/26/2017    Page: 16 of 23


deemed to have abandoned any challenge of that ground, and . . . the judgment is

due to be affirmed.”).

C.    Coles Failed to Show She Experienced a Hostile Work Environment.
      Coles argues that the district court erred in granting summary judgment to

the Postmaster on her hostile work environment claims. To show a hostile work

environment under Title VII and the ADEA, a plaintiff must show she experienced

harassment based on a protected characteristic. Coles identified no evidence that

the Postmaster’s treatment of her was due to her race or age; indeed, the

Postmaster furnished several legitimate reasons for her actions, which Coles failed

to call into doubt. The district court thus did not err in granting the Postmaster

summary judgment on Coles’s hostile work environment claims.

      Title VII is violated “[w]hen the workplace is permeated with discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working

environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (internal

quotation marks and citation omitted). To make out a prima facie case for a hostile

work environment claim, a Title VII plaintiff must demonstrate

      (1) that [s]he belongs to a protected group; (2) that [s]he has been
      subject to unwelcome harassment; (3) that the harassment must have
      been based on a protected characteristic of the employee, such as
      national origin; (4) that the harassment was sufficiently severe or
      pervasive to alter the terms and conditions of employment and create
      a discriminatorily abusive working environment; and (5) that the

                                           16
               Case: 16-15364       Date Filed: 09/26/2017      Page: 17 of 23


       employer is responsible for such environment under either a theory of
       vicarious or of direct liability.

Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002). While

“Title VII prohibits discrimination, including harassment that discriminates based

on a protected category such as sex,” it “does not prohibit harassment alone,

however severe and pervasive.” Baldwin v. Blue Cross/Blue Shield of Ala.,

480 F.3d 1287, 1301-02 (11th Cir. 2007). To show disparate treatment based on a

comparator, a plaintiff must identify an employee or employees “similarly situated

in all relevant respects.” Trask, 822 F.3d at 1192.

       We have assumed, but never decided, that hostile work environment claims

are also cognizable under the ADEA. See EEOC v. Massey Yardley Chrysler

Plymouth, Inc., 117 F.3d 1244, 1249 n.7 (11th Cir. 1997). Several of our sister

Circuits have held that such claims are viable, 6 while others have assumed their

viability. 7 Courts that recognize hostile work environment theories under the

ADEA apply essentially “the same” analysis that applies to Title VII hostile work

environment claims. Brennan v. Metro. Opera Ass’n, Inc., 192 F.3d 310, 318 (2d

Cir. 1999). The Sixth Circuit, for example, has held that a plaintiff bringing a

hostile work environment claim under the ADEA must show that

       6
        See Dediol v. Best Chevrolet, Inc., 655 F.3d 435, 441 (5th Cir. 2011); Brennan v. Metro.
Opera Ass’n, Inc., 192 F.3d 310, 318 (2d Cir. 1999); Crawford v. Medina Gen. Hosp., 96 F.3d
830, 834 (6th Cir. 1996).
       7
       Racicot v. Wal-Mart Stores, Inc., 414 F.3d 675, 678 (7th Cir. 2005); Burns v. AAF-
McQuay, Inc., 166 F.3d 292, 294 (4th Cir. 1999).

                                              17
             Case: 16-15364     Date Filed: 09/26/2017    Page: 18 of 23


      1. [she] is 40 years old or older;
      2. [she] was subjected to harassment, either through words or actions,
      based on age;

      3. [t]he harassment had the effect of unreasonably interfering with
      [her] work performance and creating an objectively intimidating,
      hostile, or offensive work environment; and

      4. [t]here exists some basis for liability on the part of the employer.

Crawford v. Medina Gen. Hosp., 96 F.3d 830, 834-35 (6th Cir. 1996). These

elements are materially identical to those that a hostile work environment plaintiff

must show under Title VII. See Miller, 277 F.3d at 1275. We assume, without

deciding, that a plaintiff must show them to prevail on a hostile work environment

theory under the ADEA. Cf. Shields v. Fort James Corp., 305 F.3d 1280, 1282

(11th Cir. 2002) (observing that hostile work environment claims are analyzed

under the same framework whether brought under Title VII or 42 U.S.C. § 1981).

      Coles asserts that seven episodes, taken individually or collectively, created

a hostile work environment: the (1) prior terminations, (2) retirement reminders,

(3) shouting incident, (4) SUV search, (5) bid elimination warning, (6)

investigative interview, and (7) culling belt assignments. She identifies no triable

issue, however, as to whether the Postmaster acted “based on” her race or age.

Miller, 277 F.3d at 1275; Crawford, 96 F.3d at 834.

      Coles alleges that her prior terminations and retirement reminders were

based on her race or age, but identifies no evidence to support these assertions.

                                           18
             Case: 16-15364     Date Filed: 09/26/2017   Page: 19 of 23


The circumstances surrounding her prior terminations are unclear from the record,

and Coles offers only “unsupported speculation” that the Postmaster terminated

her—then sent her unwanted retirement reminders following her reinstatement—

due to her race or age, which “does not meet [her] burden of producing some

defense to a summary judgment motion.” Cordoba v. Dillard’s, Inc., 419 F.3d

1169, 1181 (11th Cir. 2005) (internal quotation marks omitted).

      Coles likewise fails to show that Aguilar shouted at her based on her race or

age. Even if Aguilar intended to demean and scare Coles, as she asserts, the only

evidence that he did so due to her race or age is Coles’s sworn testimony that

Aguilar never shouted or yelled at white, Hispanic, or under-40 USPS employees.

These employees are not valid comparators, as Coles has identified no individuals,

much less evidence they were “similarly situated [to her] in all relevant respects.”

Trask, 822 F.3d at 1192. Coles thus shows no triable issue as to whether Aguilar’s

shouting created a hostile work environment in violation of Title VII.

      With respect to the remaining incidents, the Postmaster gave legitimate

reasons for each action she took, and Coles identifies no evidence rebutting them.

As to the SUV search, undisputed evidence showed that Reda and Aguilar received

notice that a USPS employee who fit Coles’s description allegedly had been selling

food and beverages at the plant in violation of federal law. The employee in

question was described as a “stocky black woman,” Doc. 31-5 at 3, who frequently

                                         19
               Case: 16-15364       Date Filed: 09/26/2017      Page: 20 of 23


parked her silver Mercedes station wagon in a handicapped space; Coles testified

that she drove a champagne or beige Mercedes SUV and usually parked in a

handicapped space. Reda’s and Aguilar’s investigation gave them a legitimate

reason to search Coles’s vehicle.8 Although Coles identified other mail handlers—

a Hispanic woman who is younger than Coles and two Hispanic men—whose

vehicles were not searched, they are not valid comparators because she identified

no evidence that they were “similarly situated” to her “in all relevant respects.”

Trask, 822 F.3d at 1192. Coles cites no other evidence to cast doubt on the

Postmaster’s legitimate explanation for the search of her SUV—she makes only

conclusory allegations that Reda and Aguilar acted in retaliation, which create no

genuine issue of material fact. See Bazemore v. Jefferson Capital Sys., LLC,

827 F.3d 1325, 1333 (11th Cir. 2016) (“[C]onclusory allegations without specific

supporting facts have no probative value for a party resisting summary judgment.”

(internal quotation marks omitted)).

       As to the warning that her bid would be abolished, undisputed evidence

showed that the Postmaster transferred Coles’s bid assignment to a different plant

as part of a large-scale reorganization. This reorganization gave the Postmaster a

legitimate reason to inform Coles that her bid assignment might move to a different


       8
         Although a genuine issue of fact exists as to whether Reda and Aguilar opened the
SUV’s window or trunk, that issue is immaterial to whether they had a legitimate reason for
investigating Coles’s vehicle.

                                               20
             Case: 16-15364     Date Filed: 09/26/2017   Page: 21 of 23


plant. Coles testified that she believed the Postmaster had instructed Rodriguez to

tell her that her bid assignment would be abolished so as to induce her retirement,

but such “unsupported speculation” does not show a genuine issue of material fact.

Cordoba, 419 F.3d at 1181 (internal quotation marks omitted).

      As to the investigative interview, undisputed evidence showed that Coles

was absent without explanation on four occasions within a thirty-day period.

Coles’s unexcused absences gave the Postmaster a legitimate reason to administer

an investigative interview questionnaire. Although the evidence showed that Coles

properly submitted paperwork to request medical leave, it does not show that the

Postmaster had approved her request.

      Finally, as to the culling belt assignments, undisputed evidence showed that

Coles’s bid assignment included “Other Duties As Assigned,” that Aguilar was

responsible for assigning Coles additional work, and that oftentimes too little spurs

belt work had accumulated at the start of Coles’s shift to justify having her perform

spurs belt duties. Aguilar testified that he would assign Coles culling belt duties

when she could not perform spurs belt duties, and that all employees at the plant

were required to work the culling belt from time to time. Coles identifies no

evidence that casts doubt on Aguilar’s testimony. Although Coles argues that her

culling belt assignments denied her the benefit of her seniority, she cites no

evidence that the assignments were based on her race or age.

                                          21
             Case: 16-15364     Date Filed: 09/26/2017    Page: 22 of 23


      For these reasons, Coles has failed to identify any genuine issue of material

fact as to whether the Postmaster acted based on her age or race. The district court

thus did not err in granting the Postmaster summary judgment on Coles’s Title VII

and ADEA hostile work environment claims.

D.    The District Court Did Not Err in Denying Coles’s Motion to Alter the
      Judgment.
      Finally, Coles argues the district court erred in denying her motion to alter

the judgment. She identifies no “newly-discovered evidence or manifest errors of

law or fact” that warrant reversing the district court’s order. Jacobs, 626 F.3d at

1327 (internal quotation marks omitted). Coles moved to alter the judgment on the

ground that the district court applied the wrong legal framework in determining

that she had failed to make a prima facie case of retaliation. But the district court

denied Coles’s motion on the ground that even if she had made a proper prima

facie case, she had not shown that the Postmaster’s stated reasons for acting were

pretextual. As we have already explained, Coles abandoned her challenge to the

district court’s pretext determination by failing to address the issue below.

Because we affirm the district court’s judgment as to Coles’s retaliation claims on

the ground that she failed to show that the Postmaster’s reasons were pretextual,

Coles cannot show the district court abused its discretion in denying her motion to

alter the judgment. Jacobs, 626 F.3d at 1327.



                                          22
            Case: 16-15364    Date Filed: 09/26/2017    Page: 23 of 23


                             IV.    CONCLUSION

     For the reasons set forth above, we affirm the district court’s grant of

summary judgment to the Postmaster.

     AFFIRMED.




                                        23